DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2018/0086084).
Kimura disclose the following claimed limitations:
* Re clm 1, a liquid ejection head/1/ (Abst., para 0021, figs 1-5); 
* a flow channel structure/communication substrate, 16/ defining an ejection channel that leads liquid toward a plurality of nozzles/33/ arranged in a nozzle row along a first direction (paras 0021-0025, 0056, figs 1-5);
* a supply channel structure/case substrate, 14/ defining a supply channel configured to allow liquid to flow therefrom to the ejection channel (para 0056, figs 1-5); and
* a first heater/41/ configured to heat liquid (paras 0005, 0024, 0031, 0058, figs 2-5);
* wherein the flow channel structure/16/ is made of inorganic material/silicon/ having a higher thermal conductivity than material/synthetic resin/ used for the supply channel structure/14/ (paras 0005, 0010, 0056);

* wherein the first heater/41/ is disposed at the end portion of the flow channel structure s (paras 0030-0031, 0058, figs 2 & 5).

* Re clm 2, wherein the first heater includes a first portion/width, run/ and a second portion/length, rise/ (paras 0030-0031, 0058, fig 5);
* wherein the first portion/width/ is disposed at the end portion of the flow channel structure, (para 0030-0031, 0058, fig 5);
* and wherein the second portion/length/ is disposed at the side surface of the supply channel structure (parass 0030-0031, 0058, fig 5).

* Re clm 3, wherein the first portion/width/ and the second portion/length/ of the first heater each have a heat generator (para 0030-0031, figs 2 & 5).

* Re clm 4, wherein, a dimension of sides of each of the first portion and the second portion of the first heater extending along a direction perpendicular to the first direction is defined as a width, a width of the second portion being greater than a width of the first portion (figs. 2 & 5)

* Re clm 5, wherein the supply channel structure has a multi-layer structure made of resin material (paras 0002, 0003, 0009, 0010, 0026-0029, figs 1-5).


* wherein a length of the longer sides of the first heater is greater than a length of the nozzle row (para 0024-0025, figs 2 & 5)

* Re clm 7, wherein the flow channel structure and the supply channel structure are joined to each other using an adhesive that has a higher thermal conductivity than the material used for the supply channel structure (paras 0005, 0010, 0041, 0044, 0046-0051)

* Re clm 8, further comprising a plurality of temperature sensors/42/, (paras 0024, 0031, figs 2 & 5);
* wherein the temperature sensors are positioned at at least a middle portion and end portions of the side surface of the supply channel structure in the first direction (paras 0024, 0031, figs 2 & 5).

* Re clm 9, wherein the second portion of the first heater occupies surrounding areas of the temperature sensors (paras 0024, 0031, figs 2 & 5)

* Re clm 10, wherein the temperature sensors are positioned relatively close to the flow channel structure at the side surface of the supply channel structure (paras 0024, 0031, figs 2&5).

.
Allowable Subject Matter
4.	Claims 12 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of a liquid ejection head that includes a damper disposed at the flow channel structure, wherein the material used for the supply channel structure has a higher thermal conductivity than material used for the damper disposed. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Communication With The USPTO
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853